Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Altosaar, U.S. Patent No. 5820065, in view of Kettunen et al., US 2019/0048526 A1.
	Altosaar ‘526 discloses a control system (see figures 3a-b) for a converting line, at least one image capture device 136 (i.e., an optical sensor) adapted and configured to capture images of a log 24 being convolutely wound with web material 28 in a winding nest of a rewinding machine (see figures 4a-b) at a plurality of time points during a time period, a controller (not shown, inherently known since the web is not manually wound) including a processor 122 which process predictive information at least one of: a plurality of diameters of a log to be wound in the winding nest at a plurality of corresponding time points during the time period (see column 6, lines 36-41, and 61-67, through column 7, lines 1-5), see figures 1-4f.
	As stated above, Altosaar ‘526 does not explicitly explain how the controller is storing memory.  However, Altosaar ‘526 recognizes setting point value parameters to compare using sensors, which would inherently have some sort of memory device.
	Kettunen ‘526 discloses a controller 38 including a processor 47 and memory 26 which can process information from sensors, see figure 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Altosaar ‘526 to include a memory as suggested by Kettunen ‘526, to be able to store information using the sensors and able to compare and control the device.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 1-10 are allowed.
s 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims 1-10 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim and each step and function as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
SK
9/10/21
/SANG K KIM/           Primary Examiner, Art Unit 3654